BARFIELD, Judge,
dissenting.
It does not appear necessary to me that this case be returned to the judge of compensation claims to make a determination which I feel is clearly made in paragraph 5 of his final order. In that final order, he determined that it was not reasonable and necessary to continue chiropractic care. The evidence supports that determination. The previous order of the judge of compensation claims was for a two month trial period for palliative care. The conclusion of the judge of compensation claims was that the low grade pain would continue and not be resolved or ameliorated by chiropractic care. In my opinion, the order should be affirmed.